                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JESSE D. McCANDLESS,                                     CASE NO. C19-0599-JCC
10                             Plaintiff,                     ORDER
11          v.

12   STATE OF WASHINGTON,

13                             Defendant.
14

15          This matter comes before the Court on the report and recommendation of the Honorable
16   Mary Alice Theiler, United States Magistrate Judge (Dkt. No. 8). Having thoroughly considered
17   the relevant record, the Court hereby finds and ORDERS:
18          (1)     The report and recommendation (Dkt. No. 8) is ADOPTED;
19          (2)     Petitioner’s petition for writ of habeas corpus (Dkt. No. 6), and this action, are
20   DISMISSED without prejudice for failure to exhaust state court remedies;
21          (3)     In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the
22   United States District Courts, a certificate of appealability is DENIED; and
23          (4)     The Clerk is DIRECTED to send copies of this order to Petitioner and Judge
24   Theiler.
25          //
26          //


     ORDER
     C19-0599-JCC
     PAGE - 1
 1          DATED this 12th day of July 2019.




                                                A
 2

 3

 4
                                                John C. Coughenour
 5                                              UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0599-JCC
     PAGE - 2
